Citation Nr: 1024049	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  01-02 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, as secondary to the service connected 
post-operative residuals of a herniated nucleus pulposus at 
L5-S1.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1974 
to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
Specifically, in an October 1999 decision, the RO, in 
pertinent part, denied service connection for an acquired 
psychiatric disorder, as secondary to the service connected 
low back disability.  The Board remanded the case in 
September 2004 for further development.  

In February 2008, the Board issued a decision denying 
entitlement to service connection for an acquired psychiatric 
disorder, as secondary to the service connected residuals of 
a herniated nucleus pulposus.  The Veteran subsequently 
appealed the denial to the Court.  In October 2009, a Joint 
Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the February 2008 Board 
decision pursuant to the Joint Motion, and remanded the case 
to the Board for readjudication consistent with its Order.

The February 2008 Board decision also remanded the issues of 
entitlement to a rating in excess of 60 percent for residuals 
of a herniated nucleus pulposus and entitlement to an 
effective date earlier than November 9, 1992, for the award 
of a TDIU to the RO for further evidentiary development.  The 
RO development and they are not addressed in this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the October 2009 Joint Motion, the parties agreed that the 
Board did not "fully discuss favorable evidence of record 
and [made] findings of fact that are not consistent with the 
record" in its February 2008 decision denying entitlement to 
service connection for an acquired psychiatric disorder as 
secondary to service-connected residuals of a herniated 
nucleus pulposus.  See Joint Motion at 2.  Specifically, the 
parties pointed out that the Board did not discuss an August 
2001 medical opinion issued by Dr. G. Alan Calhoun, who wrote 
that the Veteran's "dysthymia and adjustment disorder should 
... be service connected [due to his low back disorder].  There 
is no other medical cause for his ... dysthymia and adjustment 
disorder."  Id. at 3-4.  

The parties also agreed that the Board should have discussed 
whether the Veteran's service-connected diabetes mellitus, 
sleep apnea with obesity and hypertension, which have all 
been found to be secondary to his service-connected residuals 
of a herniated nucleus pulposus, played a role in the 
development of his acquired psychiatric disorder,  noting 
specifically a March 1998 statement by Dr. Carter Morris, who 
wrote that "all of [the Veteran's] medical problems are 
related to his back difficulty which is a service connected 
problem," and an August 1999 VA mental health examination 
which found that the Veteran's dysthymia and adjustment 
disorder are "related to several of his physical 
conditions." Id. at 4-5.

Although the July 2006 VA examination report refers to 
disorders other than the Veteran's low back disability which 
may have played a role in the development of his acquired 
psychiatric disorder, it did not comment on whether other 
service-connected disability may have caused the acquired 
psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the July 
2006 VA examiner, if available, otherwise 
to another VA physician.  The examiner 
should review the entire claims file, 
including Dr. Carter Morris's March 1998 
opinion, Dr. G. Alan Calhoun's August 2001 
opinion, the August 1999 VA mental health 
examination, and the July 2006 VA mental 
health examination, and state on the 
examination report that such a review has 
taken place.  

The examiner should indicate whether there 
is a 50 percent probability or greater 
that the diagnosed major depressive 
disorder is due to or aggravated by the 
service-connected residuals of a herniated 
nucleus pulposus, and/or sleep apnea with 
obesity, hypertension , and/or diabetes 
mellitus that are secondary to the 
residuals of a herniated nucleus pulposus 
and/or nephropathy and peripheral 
neuropathy that are secondary to the 
diabetes mellitus.  If the service-
connected disabilities have not caused but 
resulted in a permanent, measurable 
increase in the severity of the major 
depressive disorder, that portion of the 
major depressive disorder caused by 
service-connected disability should be 
specified.  The rationale for all findings 
should be included, and the examiner is 
asked to reconcile his or her opinion with 
Dr. Carter Morris's March 1998 opinion, 
Dr. G. Alan Calhoun's August 2001 opinion, 
the August 1999 VA mental health 
examination, and the July 2006 VA mental 
health examination, as well as the 
photocopied articles recently submitted by 
the Veteran's representative purporting to 
link depression to chronic pain.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
